Order filed October 6, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00164-CR
                                   ____________

                   BRUCE CHARLES SHELLEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                       On Appeal from the County Court
                            Colorado County, Texas
                        Trial Court Cause No. 19-25,801

                                     ORDER

      Appellant timely appealed from an order in a criminal case. On June 8, 2021,
the trial court clerk filed the clerk’s record, which did not contain a signed
certification of appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).
An appeal must be dismissed if a certification showing that the defendant has the
right of appeal has not been made part of the record. Tex. R. App. P. 25.2(d); Dears,
154 S.W.3d at 613.
      On August 29, 2022, we directed that the trial court prepare and certify a
supplemental clerk’s record containing the certification and that the supplemental
clerk’s record be filed with this court on or before September 28, 2022. See Tex. R.
App. P. 34.5(c)(2), 37.1, 44.4. As of this date, no record has been received.

      We order the trial court to execute a certification of appellant’s right to appeal
and direct the trial court clerk to prepare and file a supplemental clerk’s record
containing the certification with this court within 30 days of the date of this order.
See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez v. State, 420 S.W.3d 803, 806–07
(Tex. Crim. App. 2013).



                                        PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                          2